DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations is: “an engaging feature” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the longitudinal recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 33, line 4, it is unclear if a term is missing after the word “longitudinal”.  For examination purposes, this limitation will be considered “longitudinal movement”.
Claim 34 is also rejected because it depends from claim 33.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (2013/0317291).
Regarding claim 36, Yamamoto discloses a method for treating a tissue opening (W; see at least figure 18), comprising: inserting a clip (see at least figures 1-3, 10-15, and 18) to a target area within a patient body, the clip including a first arm (47) movable relative to a second arm (48) between an open configuration (as in at least figure 10) in which distal ends of the first and second arms are separated from one another and a closed configuration (as in at least figure 12) in which the distal end of the first arm is moved toward the distal end of the second arm to grip tissue therebetween (as in at least figure 12), the first arm including a needle (110) releasably coupled thereto, and a suture (120) extending from an interior of the first arm (through bypass slit 47d as can be seen in figure 2) connecting to the needle; 4positioning the clip over a first portion (W1) of tissue along a tissue opening with the clip in the open configuration (as in at least figure 10) such that the first portion of tissue is received between the distal ends of the first and second arms; moving the clip toward the closed configuration until a tip of the needle extends through the first portion of tissue (as in at least figure 12) and contacts the second arm so that the needle engages an engaging feature (53d; see at least figures 3, 13, and 14) of the second arm; and moving the clip toward the open configuration (as in at least figures 13 and 15) so that the needle is released from the first arm while remaining engaged to the second arm (as in at least figure 15) so that the suture is threaded through the first portion of tissue.
Regarding claim 37, the method of Yamamoto further comprises: after moving the clip into the open configuration with the suture passed through the first portion of tissue, positioning the clip over a second portion (W3) of tissue along the tissue opening substantially opposing the first portion (see at least figure 18) with the clip in the open .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2013/0317291) in view of Wurster et al. (5,690,652).  
Regarding claim 21, Yamamoto discloses a tissue clipping device (see at least figures 1-3, 10-15, and 18) for treating a tissue opening (W; see at least figure 18), comprising: a first arm (47) pivotally coupled to a second arm (48), the first arm being movable relative to the second arm between an open configuration (as in at least figure 10), in which distal ends of the first and second arms are separated from one another to receive target tissue (W1) therebetween, and a closed configuration (as in at least figure 
Regarding claim 22, the suture extends along at least a portion of an exterior of the first arm distal to the needle (see at least figures 10 and 12 of Yamamoto).
Regarding claim 23, the engaging feature includes a longitudinal recess (the opening or lumen between tabs 53d; see at least figure 14 of Yamamoto) extending along a portion of a length of the second arm.
Regarding claim 24, the engaging feature includes retaining tabs (53d) extending over a portion of the longitudinal recess (see at least figure 14 of Yamamoto) to prevent disengagement of the needle therefrom.
Regarding claim 25, the engaging feature includes an elastic member (the tabs 53d) biased toward a first configuration (as in figures 3, 5, and 14 of Yamamoto) in which the elastic member extends into the longitudinal recess, the elastic member being deflectable to permit a portion of the needle to be moved therepast so that, when the needle is received within the longitudinal recess, as desired, the elastic member reverts to the first configuration, pressing the needle against the retaining tabs.
Regarding claim 30, the connecting element includes a ball-shaped connector (113; see at least figure 5 of Yamamoto) at an end of the needle, the ball-shaped connector received within a correspondingly sized and shaped recess (54a) of the first arm.
Regarding claim 31, the needle is curved along a length thereof (the needle of Yamamoto is circular in cross-section, so is considered curved along a length thereof).
Regarding claim 32, the longitudinal recess (the opening or lumen between tabs 53d; see at least figure 14 of Yamamoto) includes a curved surface (because it is circular) extending along a distal portion thereof for guiding the needle thereinto.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2013/0317291) in view of Wurster et al. (5,690,652) as applied to claim 21 above, and further in view of Duran (5,947,982).  
Regarding claims 26 and 27, the combination of Yamamoto and Wurster et al. discloses the clipping device substantially as described above with respect to claim 21, but fails to disclose a hinged or pivoting needle.  Attention is drawn to Duran, who teaches it is known to have a similar device (see at least figures 3-5) with a pivoting needle that snaps into place when the firing process is desired (see at least column 4, lines 38-57) so that accidental puncturing of tissue is avoided.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the needle of the combination of Yamamoto and Wurster et al. pivot/hinge relative to the first arm per the teachings of Duran to obtain the same advantage of avoiding accidental puncturing of tissue.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2013/0317291).  
Regarding claim 38, Yamamoto discloses the method substantially as described above with respect to claims 36 and 37, but fails to explicitly recite pulling the suture proximally to draw the first and second portions of tissue toward one another.  Examiner notes Yamamoto is drawn to closing a wound or opening (W; see figure 18).  Examiner contends that pulling or tensioning the suture would be an obvious step to take as part of this method to bring the edges (W1 and W3) together to close the wound.  If this step weren’t taken, the wound or opening wouldn’t actually be closed.  Therefore, Examiner takes the position that it would have been obvious to one having ordinary skill in the art .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,877,732 in view of Yamamoto (2013/0317291) and Wurster et al. (5,690,652)..
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,895,153 in view of Yamamoto (2013/0317291) and Wurster et al. (5,690,652). The claims of the instant application and the claims of the patent are generally coextensive, including a tissue clipping device with arms, a needle, and a suture and a method of using the same.  However, the claims of the patent do not recite one of the arms is a rigid arm and the suture extends from an interior of the other arm as required by the instant device claims.  However, as outlined above in the 35 USC 103 rejection, the combination of Yamamoto and Wurster et al. teach this limitations were known before the effective filing date of the claimed invention.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recited the rigid arm and suture configuration of the instant claims in the claims of the patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,631,872 in view of Yamamoto (2013/0317291) and Wurster et al. (5,690,652). The claims of the instant application and the claims of the patent are generally coextensive, including a tissue clipping device with arms, a needle, and a suture and a method of using the same.  However, the claims of the patent do not recite one of the arms is a rigid arm and the suture extends from an interior of the other arm as required by the instant device claims.  However, as outlined above in the 35 USC 103 rejection, the combination of Yamamoto and Wurster et al. teach this limitations were known before the effective filing date of the claimed invention.  Therefore, Examiner contends it would have been obvious to one .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,716,575 in view of Yamamoto (2013/0317291) and Wurster et al. (5,690,652). The claims of the instant application and the claims of the patent are generally coextensive, including a tissue clipping device with arms, a needle, and a suture and a method of using the same.  However, the claims of the patent do not recite one of the arms is a rigid arm and the suture extends from an interior of the other arm as required by the instant device claims.  However, as outlined above in the 35 USC 103 rejection, the combination of Yamamoto and Wurster et al. teach this limitations were known before the effective filing date of the claimed invention.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recited the rigid arm and suture configuration of the instant claims in the claims of the patent.
Allowable Subject Matter
Claims 28, 29, 35, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 28 and 29, the prior art fails to disclose or suggest the claimed clipping device, and in particular the connecting element structures outlined in each of these claims.
Regarding claim 33, the prior art fails to disclose or suggest the claimed clipping device, and in particular the additional capsule structure with a lumen that slidably houses the first and second arms.
Regarding claim 34, this claim is also objected to because it depends from claim 33.
Regarding claim 35, the prior art fails to disclose or suggest the claimed clipping device, and in particular the pivotal needle configuration where the tip of the needle extends toward the first arm when the arms are in the closed configuration and toward the second arm when in a firing configuration.
Regarding claim 39, the prior art fails to disclose or suggest the claimed tissue treatment method, and in particular the step of locking the clip in the closed position after the completion of the steps outlined in claims 36-38.
Regarding claim 40, this claim is also objected to because it depends from claim 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a showing of the state of the art of devices having jaws/arms and a suture and needle combination structured similarly to that claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Ryan J. Severson/Primary Examiner, Art Unit 3771